Citation Nr: 1101435	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-43 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In October 2010, the Veteran testified during a video conference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

During the Board hearing, and in a March 2009 written statement, 
the Veteran expressed his desire to withdraw his claim for 
service connection for neuropathy, to include as due to herbicide 
exposure.  Therefore, the Board deems that claim is withdrawn 
from appeal.  See 38 C.F.R. § 20.204 (2010).


FINDING OF FACT

The evidence of record does not show that the Veteran's diabetes 
mellitus, type II, is etiologically related to his period of 
active service or any incidents therein (to include 
presumptively). 


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in a letter from the RO dated in February 
2009.  This letter notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing his 
claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to disability ratings and effective dates was provided 
in the February 2009 correspondence.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  In view of the 
above, the Board finds that the notice requirements pertinent to 
the issue on appeal have been met.  

In regard to the Veteran's claim for service connection, a VA 
examination was not conducted.  Under 38 U.S.C.A. § 5103A(d)(2), 
VA must provide a medical examination and/or obtain a medical 
opinion when there is: (1) competent evidence that the Veteran 
has a current disability (or persistent or recurrent symptoms of 
a disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or symptoms 
of a disease within a specified presumptive period; (3) an 
indication the current disability or symptoms may be associated 
with service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, an examination is not needed because the Veteran's 
service treatment records are entirely negative for any diagnosis 
of, or indicia of, diabetes mellitus.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the Veteran's 
claim because there was no evidence, other than his own lay 
assertion, that reflected that he suffered an event, injury, or 
disease in service that may be associated with his symptoms.).  
Moreover, there is no question that diabetes is currently 
diagnosed, but for reasons that will be more fully discussed on 
the merits of the claim, there is no indication in the record of 
a causal connection between this diagnosis and the Veteran's 
period of service or any incident therein.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board 
has no obligation to obtain a medical opinion when there is no 
competent evidence that the appellant's disability or symptoms 
are associated with his service).  Accordingly, it is not 
necessary to obtain a medical examination or medical opinion in 
order to decide these claims.  38 C.F.R. § 3.159(c)(4)(i), 
Duenas, 18 Vet. App. at 517.

The duty to assist then has been fulfilled as private and VA 
medical records relevant to this matter have been requested or 
obtained.  The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and regulations 
and to move forward with this claim would not cause any prejudice 
to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).  

Also, specific diseases, to include Type II diabetes mellitus or 
adult-onset diabetes, have been found to be associated with 
exposure to certain herbicide agents used in the Republic of 
Vietnam.  38 C.F.R. § 3.309(e).  As such, if a Veteran is found 
to have been exposed to tactical herbicides during his military 
service, such as the chemical defoliant commonly known as "Agent 
Orange," service connection of a disease associated with that 
exposure is warranted on a presumptive basis even though there is 
no record of any such disease in service.  Id.; see also 38 
C.F.R. § 3.307(a)(6).

VA regulations also provide that where a veteran served 90 days 
or more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including diabetes mellitus become manifest to a degree of 10 
percent within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder is 
not included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

Factual Background and Analysis

In his October 2007 claim, the Veteran sought service connection 
for diabetes mellitus, type II.  In his written and oral 
testimony, the Veteran has contended that his diabetes is due to 
his exposure to Agent Orange while serving aboard the USS GURKE, 
which was stationed off the coast of the Republic of Vietnam 
during the Vietnam conflict and the Veteran's period of active 
duty.  

Service treatment records are negative for any complaint of, or 
treatment for, diabetes.  The March 1971 separation examination 
was normal and unremarkable for complaints related to diabetes.  
The endocrine system was clinically evaluated as normal.

Post service, a May 2000 VA initial evaluation medical record 
reveals that the Veteran had an eight-year prior medical history 
of diabetes mellitus, type II.  It was noted that his father had 
died from complications of diabetes and leukemia.  A nurse 
practitioner assessed "fairly well controlled" diabetes 
mellitus, type II.

VA medical records dated from May 2000 to November 2008 show 
treatment for the Veteran's diabetes.  A December 2001 record 
noted that the Veteran's diabetes dated back to 1993 and a 
November 2008 record noted an increase in his daily prescribed 
insulin injection.  

Medical records from a private medical practice in Greeneville, 
Tennessee, suggest that the Veteran may have been diagnosed with 
diabetes mellitus in 1991.  More recent private medical records 
from 2007 to 2009 show that the Veteran was seen for treatment 
and monitoring of his diabetes.

During his October 2010 Board hearing, the Veteran testified that 
during service he was an electronics technician aboard the Navy 
destroyer the USS GURKE (DD 783).  He conceded that he never went 
ashore in Vietnam, never travelled up an inland river, and that 
his ship never docked in Vietnam.  He testified that the closest 
he got to the shore was perhaps one to two miles out to sea on 
the "gun line."  The Veteran also testified that he was 
diagnosed with diabetes in March 1991, that he had no 
manifestations of diabetes while in service, and that no doctor 
or medical professional had told him there was a link between his 
diabetes and his time in military service.  He said that he based 
his claim for service connection on being off shore of Vietnam 
where Agent Orange was used.

Based on the evidence of record, the Board finds that the Veteran 
is not entitled to service connection for his claim of diabetes 
mellitus, type II.  The evidence does not show, nor does the 
Veteran contend, that he experienced the onset of diabetes 
mellitus during his period of active service.  His service 
treatment records do not reflect any complaints of, or treatment 
sought for, any problem related to blood sugar or symptoms of 
diabetes.  Without an in-service incurrence or aggravation of 
disease, service connection of diabetes mellitus is not warranted 
on a direct basis.  38 C.F.R. § 3.303.

Furthermore, clinical evidence of record supported by the 
Veteran's sworn testimony reflects a diagnosis of diabetes in 
1991.  There is no evidence that the Veteran was diagnosed with 
diabetes before 1991, or two decades after his separation from 
military service.  This gap of years between discharge from 
service and evidence of a disease can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  In addition, there was no medical evidence of record that 
offered an etiology for diabetes mellitus or provided a nexus to 
active service. 

Therefore, direct service connection fails in this case because 
there is no competent medical evidence of record that links a 
current diagnosis of diabetes mellitus to active military 
service.  Hickson, 12 Vet. App. at 253.  In addition, presumptive 
service connection for diabetes as a chronic disease fails 
because there is no medical evidence of record to show a 
diagnosis of diabetes mellitus within one year of the Veteran's 
separation from active service in March 1971.  38 C.F.R. 
§§ 3.307, 3.309.  


However, the Veteran contends in his Notice of Disagreement, in 
his Substantive Appeal, and in his Board hearing, that 
presumptive service connection for his diabetes mellitus is 
warranted due to exposure to herbicides during his service off 
the coast of the Republic of Vietnam.  In this regard, the 
Veteran denies that he actually set foot on the shores of Vietnam 
during his military service.  Instead, he claims in his Notice of 
Disagreement that he was exposed to Agent Orange while his ship 
was located off the coast of Vietnam due to Agent Orange being 
"sprayed on shore while I ran along the shoreline giving air 
support."  He testified that during service while his ship was 
stationed on the "gun line" off the coast of Vietnam he saw or 
was exposed to "smoke and all the stuff" from the ship's firing 
off toward the jungle, but did not know if any of it was Agent 
Orange (see transcript at p. 6). 

Regulations state that a Veteran who, during active military, 
naval, or air service, served in Vietnam between January 1962 and 
May 1975 shall be presumed to have been exposed during such 
service to an herbicide agent, absent affirmative evidence to the 
contrary demonstrating that the Veteran was not exposed to any 
such agent during service.  38 U.S.C.A. § 1116(f).  However, 
service "in" the Republic of Vietnam has been interpreted as 
requiring a Veteran to have set foot on land in the Republic of 
Vietnam rather than mere shipboard service in offshore waters.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (finding foot-on-
land rule to be permissible statutory interpretation), cert 
denied, 129 S. Ct. 1002 (2009); see also 38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran testified that he served aboard the USS GURKE (DD 
783) as an aviation electronics technician.  A document included 
in the claims file shows that the Veteran was assigned to this 
ship during his period of active duty and that during that time 
the USS GURKE was intermittently located off the shores of 
Vietnam from August 1970 until December 1970.  Thus, it is 
undisputed that the Veteran served in the official waters of the 
Republic of Vietnam.

The Board notes that in May 2009, the U.S. Army and Joint 
Services Records Research Center (JSRRC) issued a memorandum 
entitled "Research Findings Regarding Navy and Coast Guard Ships 
During the Vietnam Era."  The JSRRC memorandum noted that "to 
date, the JSRRC has found no evidence that indicates Navy or 
Coast Guard ships transported tactical herbicides from the United 
States to the Republic of Vietnam or that ships operating off the 
coast of Vietnam used, stored, tested, or transported tactical 
herbicides.  Additionally, the JSRRC cannot document or verify 
that a shipboard Veteran was exposed to tactical herbicides based 
on contact with aircraft that flew over Vietnam or equipment that 
was used in Vietnam."  See M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, Part 10.l.

While the Board may presume that the Veteran served in the 
official waters of the Republic of Vietnam, the evidence does not 
show that the Veteran's service aboard the USS GURKE was such 
that he ever "set foot" upon the ground of Vietnam as required 
to apply presumptive service connection based upon herbicide 
exposure.  During his October 2010 Board hearing, the Veteran 
denied ever setting foot onto the shores of Vietnam during his 
military service.

Therefore, while the Veteran's service may have brought him in 
relatively close proximity to the Republic of Vietnam, the 
evidence does not show, nor does the Veteran contend, that he was 
physically present within the boundaries of the Republic.  
Accordingly, he is not entitled to presumptive service connection 
based upon herbicide exposure.  Haas, 525 F.3d 1168; 38 C.F.R. 
§§ 3.307, 3.309.

The Board acknowledges the Veteran's contentions that he was 
exposed to Agent Orange while the USS GURKE was located off the 
coast of Vietnam.  However, the May 2009 JSRRC memorandum has 
explicitly found that no evidence, to include a thorough review 
of ships' histories, deck logs, and other official military 
documents, indicates that any Navy or Coast Guard ship is known 
to have used, stored, tested, or transported tactical herbicides 
off the coast of Vietnam.

In reviewing the Veteran's claim the Board has reviewed his 
written statements and Board testimony.  Lay statements are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  The Veteran is certainly competent to 
describe the extent of his current symptomatology and the 
continuity of symptomatology from service onwards.  His testimony 
about shipboard service off Vietnam was candid and credible, but 
the assumptions or beliefs he discussed in which he attributed 
his subsequent diagnosis of diabetes to possible exposure to 
Agent Orange sprayed in jungles near the Vietnamese coast is not 
competent or credible, as the medical evidence does not show a 
diagnosis of diabetes until March 1991.  The Board also notes 
that there is no evidence that he possesses the requisite medical 
training or expertise necessary to render him competent to offer 
evidence on matters such as a medical diagnosis or the causal 
questions of whether his diabetic condition can be attributed to 
his in-service experiences.  See Davidson v. Shinseki, 581 F. 3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

Therefore, after considering all of the evidence of record, the 
Board finds that there is no evidence that the Veteran was 
directly or presumptively exposed to herbicides during his 
service in the offshore waters of the Republic of Vietnam.  As 
such, presumptive service connection for diabetes mellitus based 
on exposure to herbicides is not warranted.  Also, as previously 
discussed, the evidence does not show that service connection for 
diabetes mellitus is warranted under any other theory of 
entitlement.

Accordingly, the Board finds that the preponderance of the 
evidence is against his claim for service connection for diabetes 
mellitus, type II.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against his claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).








      (CONTINUED ON FOLLOWING PAGE)


ORDER

Service connection for diabetes mellitus, type II, to include as 
due to exposure to herbicides, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


